Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 06/05/2021. 
Claims 20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RUNE, et al. (WO 2021/029799 A1), hereinafter (“RUNE”).
RUNE claims priority to US provisional application No. 62/886,378 P, filed on August 14, 2019 and discloses the same subject matter.


RUNE discloses a method for Dual Active Protocol Stack (DAPS) handover, comprising: 
triggering, by User Equipment (UE), a Packet Data Convergence Protocol (PDCP) status report during a DAPS handover, upon UpLink (UL) data switching (abstract, a method performed by a User Equipment for handling Packet Data Convergence Protocol (PDCP) Service Data Units (SDUs) when performing a Dual Active Protocol Stack (DAPS) handover of at least one radio bearer from a source access node to a target access node in a wireless communications network. The method comprises obtaining a trigger to perform the handover and establishing a radio connection for the at least one radio bearer with the target access node. An uplink transmission of PDCP SDUs is switched from the source to the target access node over the established radio connection. A radio connection with the source access node is released and a PDCP status report is transmitted to the target access node for each configured radio bearer; also see pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity, etc.; further see fig.12 and associated text in pg.30, ln. 20 to pg.31, ln. 4, . . . the UE 120 transmits a first status report, before releasing the radio connection with the source access node. The PDCP status transmitted after releasing the radio connection with the source access node is then referred to as a second PDCP status report).


RUNE further discloses [T]he method of claim 1, wherein the PDCP status report is triggered by a receiving PDCP entity in the UE. (pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity).

Claim 3
RUNE further discloses [T]he method of claim 2, wherein the PDCP status report is triggered for an Acknowledge Mode Data Radio Bearer (AM DRB). (pg.31, ln. 20- 30, (pg.31, ln. 20- 30, The UE transmits PDCP Status Report, to the target access node, for each configured radio bearer out of the at least one or more radio bearer. Preferably, one status report is transmitted for each RLC-AM bearer configured to the UE).

Claim 4
RUNE implicitly discloses [T]he method of claim 3, wherein the AM DRB is configured by an upper layer in the UE to send the PDCP status report in uplink. (pg.31, ln. 20- 30, (pg.31, ln. 20- 30, (pg.31, ln. 20- 30, The UE transmits PDCP Status Report, to the target access node, for each configured radio bearer out of the at least one or more radio bearer. Preferably, one status report is transmitted for each RLC-AM bearer configured to the UE). Here, the upper layers configures the PDCP for data transfer on associated AM DRBs, also configured by the upper layers. See 3GPP TS 38,323, section 5.4.1, For AM DPRBs configured by upper levels to send a PDCP status report in the uplink). 3GPP TS 38,323 is provided in the IDS filed 06/05/2021.

Claim 5
RUNE implicitly discloses [T]he method of claim 4, wherein the AM DRB is configured by the upper layer in the UE to send the PDCP status report in uplink based on a parameter statusReportRequired in a PDCP-Config information element in a Radio Resource Control (RRC) message. (pg.31, ln. 20- 30, The UE transmits PDCP Status Report, to the target access node, for each configured radio bearer out of the at least one or more radio bearer. Preferably, one status report is transmitted for each RLC-AM bearer; also see pg. 22, ln. 6-13, the PDCP status report is transmitted in response to in any one out of: multiplexed with RRC message, a message multiplexed with an RRC response message, etc.). That is, in response to a request in an RRC configuration message. See 3GPP TS 38,323, section 5.4.1, For AM DRBs configured by upper levels to send a PDCP status report in the uplink (StatusReportRequested in TS 38.331, etc.).

Claim 6
RUNE further discloses [T]he method of claim 2, before triggering the PDCP status report, comprising: receiving, by the receiving PDCP entity, from an upper layer in the UE a request for UL data switching. (pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU .

Claim 7
RUNE further discloses [T]he method of claim 6, before receiving the request for UL data switching, comprising: sending, by the upper layer, the request for UL data switching to the receiving PDCP entity, if a Random Access Channel (RACH) procedure in a target cell in the DAPS handover is successfully completed. (Abstract, obtaining a trigger to perform the handover and establishing a radio connection for the at least one radio bearer with the target access node. An uplink transmission of PDCP SDUs is switched from the source to the target access node over the established radio connection; pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity; fig.12, pg. 30, ln.20-34, in action 1202: the UE 120 establishes a radio connection with the target access node 112, typically using a  random access procedure, etc., at a certain point , such as reception of the first UL grant from the target access node, the UE 120 switches its uplink transmission of PDCP SDU from a source cell, provided by the source access node to a target cell provided by the target access node).

RUNE further discloses [T]he method of claim 4, wherein the upper layer is Radio Resource Control (RRC) layer. (pg.20, ln. 31-34, in some situations, such as after PCDP re-establishment and PDCP recovery, or when PDCP status reporting is triggered by other means (e.g. by the RRC layer, etc., the PDCP entity transmits PDCP Control PDU known as the PDCP Status Report, to its peer PDCP entity). 

Claim 9
RUNE further discloses [T]he method of claim 1, further comprising: sending, by the UE, the triggered PDCP status report in the uplink to a target base station of a target cell in the DAPS handover. (Abstract, radio connection with the source access node is released and a PDCP status report is transmitted to the target access node for each configured radio bearer. The respective PDCP status report indicates PDCP Sequence Numbers (SNs) of missing PDCP SDUs); also see fig.12 and associated text in pg.30, ln. 20 to pg.31, ln. 4, . . . the UE 120 transmits a first status report, before releasing the radio connection with the source access node. The PDCP status transmitted after releasing the radio connection with the source access node is then referred to as a second PDCP status report).

Claim 10
RUNE further discloses [T]he method of claim 1, wherein the PDCP status report indicates a status of a DownLink (DL) data reception in a source cell in the DAPS handover. (Abstract, the respective PDCP status report indicates PDCP Sequence 

Claim 11
RUNE further discloses [T]he method of claim 1, wherein the PDCP status report indicates one or a plurality of downlink packets to be retransmitted to the UE by a target base station in a target cell in the DAPS handover. (Abstract, the respective PDCP status report indicates PDCP Sequence Numbers (SNs) of missing PDCP SDUs; pg.22, ln. 17-28, method by a target access node…, the method thereafter comprises discarding, based on the received PDCP status report, PDCP SDUs received from the source access node to avoid forwarding duplicated PDCP SDU to the UE).

Claim 12
The claim represents the apparatus, e.g. user equipment (UE), recited in, and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. RUNE further discloses a UE comprising computer program 148 stored in a memory 147 and executed by a processor 146 (see fig. 14b and associated text).

Claim 13
The claim is rejected using the same grounds used for rejecting claim 2 above.

The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 15
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 16
The claim is rejected using the same grounds used for rejecting claim 6 above.

Claim 17
The claim is rejected using the same grounds used for rejecting claim 7 above.

Claim 18
The claim is rejected using the same grounds used for rejecting claim 8 above.

Claim 19
The claim is rejected using the same grounds used for rejecting claim 9 above.

Claim 20
The claim represents implementation of the method of claim 1 or the functional steps in claim 12 in instruction stored in storage device, e.g. memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 or 12 above. RUNE 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
ZTE CORPORATION, et al. (“Discussion on release of source cell in DAPS HO” ,3GPP TSG RAN WG2 Meeting #108, R2-1914817, 08 Nov.2019), see section 2 in pg.3, ln. 26-37, from the perspective of reducing PDCP packets duplication for DL transmission, the UE should transmit the PDCP STATUS REPORT to the target cell as early as possible upon the successful completion of the RACH to the target cell, etc., we should introduce a new trigger for PDCP STATUS REPORT upon the successful completion of the RACH to the target cell. At RAN2#107bis, we have agreed that “The indication to switch the UL new data transmission and will be specified in MAC”. Thus, the PDCP STATUS REPORT can also be triggered when receiving an indication to switch the UL new data transmission from lower layer; also see proposal 2 in pg.3: In DAPS HO, the PDCP STATUS REPORT can be triggered when receiving an indication to switch the UL new data transmission from lower layer).
KIM, et al. (US 2021/0136829 A1), see par. 0011: a method performed by a terminal is provided. The method comprises: performing, with a target base station, a random access procedure for a dual active protocol stack (DAPS) handover based on a first message configuring a data radio bearer (DRB) as a DAPS bearer; identifying whether a packet data convergence protocol (PDCP) status report is triggered for the DRB; and transmitting, to the target base station, a second message including the PDCP status report, in case that the PDCP status report is triggered for the DRB.

KIM, et al. (US 2021/0105674 A1), see par. 0356: a method in which, when a BS indicates the Embodiment 1 (a normal handover method) or Embodiment 2 ( DAPS handover method) to a UE through an RRC message (e.g., a handover command message) or indicates the Embodiment 1 or 2 for each bearer (or for each logical channel), the UE performs a handover procedure according to Embodiment 1 or 2, and the LTE or NR PDCP layer connected to the AM DRB (e.g., an RLC layer operating in an AM mode) or the LTE or NR PDCP layer connected to the UM DRB (e.g., an RLC layer operating in an UM mode) generates and configures a condition of triggering a PDCP status report and a triggered PDCP status report.
Note that both of the above two references claim priority to a foreign application filed November, 1st, 2019, for which the corresponding US patent applications may be considered official translation.

ZHANG, et al. (US 2021/0051539 A1), see par. 0006, the UE receives a handover command from a source cell via a source protocol stack in a wireless network, wherein the HO command indicates a dual-stack HO with a target cell, establishes a target protocol stack for the target cell, wherein the target protocol stack includes a target MAC entity for the target cell, a target RLC entity for each DRB, and a target PDCP entity associated with the target cell, and performs a PDCP reordering for PDCP PDUs received from both the source cell and the target cell. In one embodiment, the source PDCP entity and the target PDCP entity share one UE PDCP entity associated with both the source cell and the target cell. In another embodiment, the PDCP reordering is performed at either the PDCP entity or the SDAP entity, upon releasing the source connection, the UE sends a PDCP status report to the target cell and receives retransmission of downlink (DL) PDCP PDUs that were not successfully delivered from the target cell, wherein the retransmission is triggered by the PDCP status report. In another embodiment, upon releasing the source connection, the UE transmits and retransmits undelivered uplink (UL) PDCP PDUs of which corresponding PDCP service data units (SDUs) have not been confirmed by lower layers.

3GPP TS38.323   V15. 6.0 (201906), Technical Specification Group Radio Access Network; NR; Packet Data Convergence Protocol (PDCP) specification (Release15). See section 5.4.

LG ELECTRONICS INC. (“Need of PDCP status report”, 3GPP TSG-RAN WG2 #108, R2-19159 08 Nov.2019). See Proposal 1 in pg.2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/           Primary Examiner, Art Unit 2641